El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Esta es una moción para que se desestime una apelación. La sentencia se dictó en julio 12 de 1919. La apelación fué registrada en -julio 18 del mismo año. Los apelantes, ejer-citando el privilegio que les da la Ley No. 27 de 1917, pi-dieron que la corte ordenase al taquígrafo que preparase su transcripción como se establece en la referida ley. En- julio 22 de 1919 así lo ordenó la corte, fijando un plazo de veinte días para dicha preparación. En once de agosto siguiente se concedió una prórroga de veinte días a solicitud del taquí-grafo. Desde esa fecha hasta la radicación de la moción para que se desestime la apelación, en enero 30 de 1920, no se hizo gestión alguna en el caso por el apelante, o por el ta-quígrafo.
El inicuo apelado llamó la atención hacia el hecho de que la Ley No. 81 de 1919 prescribe que la demora del ta-qivgrafo no dará lugar a la desestimación del recurso. Sin . embargo, en los casos en que ni el apelante ni el taquígrafo no hacen ninguna solicitud á la corte para obtener más pró-rroga del término esta omisión no constituye una demora por parte del taquígrafo, sino una omisión de llevar adelante la apelación el apelante. Aunque el taquígrafo tiene derecho a solicitar más prórroga del término, el apelante no lo tiene para confiar en que así lo haga. En el caso sometido a nuestra consideración lo que sucedió fué que los apelantes para la ley, como el taquígrafo era necesariamente su man-datario, dejaron de preparar una exposición del caso dentro del término concedido por la ley y por la corte. La Ley No. 81 ha de interpretarse necesariamente en el sentido de que *82•significa que la desestimación no puede tener lugar cuando de actuarse dentro del término que la corte inferior ha per-mitido al apelante o al taquígrafo para su preparación, dicha preparación de la exposición no se termina. Una mera de-mora dentro del período concedido por la corte no puede .producir efecto alguno en contra del apelante, que es lo que la ley significa. Si el apelante deja entonces de solicitar pró-rroga del término el caso cae dentro del principio enunciado en el de Mercado et al. v. Sucesión de Ferreiro, 26 D. P. R. 492.
Además, nos vemos obligados a declarar que en una mo-ción como ésta, cuando el apelado solicita la desestimación del recurso, el apelante está en la obligación de mostrar qué la demora, si alguna hubo, fué motivada por el taquígrafo.
La Ley No. 81 prescribe también que ninguna demora por parte del secretario en remitir los autos a este Tribunal seiá perjudicial a la apelación. No solamente debe probar el ape-lante que la demora legalmente era imputable al secretario, sino que dicha Ley No. 81 muestra que el secretario tiene el -deber de enviar los autos a esta corte solamente cuando se .le ■ presenten los autos completos. No recae en él obligación alguna de enviar los autos en ningún otro caso.
¡ La regla de que el apelante debe proseguir la apelación es sumamente importante y debe considerarse que la Legis-latura no quiso relevar enteramente al apelante de cumplir con dicho deber.
Por consiguiente, en este caso en que no se preparó nin-guna transcripción de autos- dentro del término y en el cual el secretario no tenía la obligación de trasmitir dichos autos a esta corte, el hecho de no elevarse la transcripción a la Corte Suprema debe imputarse al apelante, y el apelado, de acuerdo, con el artículo 303 del' Código de Enjuiciamiento. Civil y las .reglas de este Tribunal como anteriormente han sido establecidas, tiene derecho a que se desestime la apelación.

Desestimada la apelación.

*83Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.